Tire judgment,of the court -was pronounced by
Eustis, C. J.
The question about which the parties to this suit-are at law iis, whether anote of the deceased, for-Spl,4d8 07, to the-order.of Conner, Griddey & Co. has bean paid ? As an issue has been made as to that,-fact by the ¡pleadings, we do.not deem it maternal ¡to notice any matters which the case (presents, except as they relate-to that issue. Whitehead, who was.a¡partner of ,-the late firm of Conner, Gridley Sf Co,,.is the receiver of the partnership, which is in liquidation,.under an appointment of the late court of the first district, and -the.opposition is ‘filed by him,in that-capacity. Conner, had been .receiver before him, and the fact sought to-be proved is, the payment of the note by JStafford to him; and a litigation arose between the.new receiver, Whitehead, ¡and Conner, concerning the sums with which -Conner was. chargeable as receiver, -he having received certain amounts in that capacity from the debtors of the partnership. Certain proceedings and entries on.the minutes, sthe judgment of -the District Court, and ¡the opinion and.-decree.of the Supreme Court on the appeal, which related.to this litigation in which Conner was-sought to be charged with this.note as having received it from Stafford's estate, -were offered in evidence omthe trial of .this cause iu,the .court below:, and were not received by .the court. There was judgment sustaining -.the opposition of Whitehead, receiver, by which he was recognised as,a creditor of the estate of Stafford for the amount of -the note, and the administratrix has appealed.
The first ground on which the evidence offered was objected to-was,-that the -record of the proceedings.of the District Court was not,a complete record of a suit, but was an extract from the record of the suit ,of Gridley & Whitehead, and of James B. Conner. 'This ,is true it was -not. But the proceedings in ¡relation to this note' appertained to his ¡responsibility as receiver only, were cumulated with those,of that suit, and .had ,no,connection -withthe rest of the .matters oí contest which it .embraced. 'The controversy concerning that •note was conducted under the title of G. & W. v. J. B. C., which was one of the most contested .and .involved suits .that -.we have ever wit*887nessetl, and the-expense of the whole record would be too onefoub" on a party to require him-to produce it, unless therewasn necessity for it; and there appears to be none in this case. The objection, therefore, that- the copy offered was not of a- complete record of the principal- suit, and did not show the whole evidence and proceedings had in said case, is not well taken.
In mortuary and insolvent proceedings, which are frequently- voluminous,-in1 which all incidental contests are cumulated, the production of the entire record has never, to-our knowledge,- been- required in practice, and we know of no reason which-requires their production.- Greenleaf,in-his treatise"on evidence, states the rule as we understand it, which is the reverse of that Which was acted on in the court below. See that Work, vol. 1, §';512-i-
The second objection was-of the same character as' the’first-'; it was, that the record of the decree of the Shpreme Court Was incomplete, and:between parties different from those in the present suit. The'decree was made in the original suit of G & W. v. J. B. C., under that title, name, and number; but under it', the litigation concerning the note between Whitehead, the receiver, and" Conner, was conducted.
We think the court erred in rejecting the evidence on the objections made;- and that the documents D'and E, offered by the administratrix, ought to have' been received by the court.- As to their effect- in proving- the fact of the payment of the note, or as to the copy of the proceedings containing all thatre-l&ted to the litigatiop relative to this note,-we are not called upon to give any' opinion, confining ourselves to the objections stated in-the bill oi exceptions.
The judgment appealed from is therefore reversed; and the cause rtemand-ed for further proceedings according to law-'; the appellees- paying costs.